DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9-12, 17, 23 and 25 in the reply filed on 04/06/2021 is acknowledged.
Claims 5-8, 13-16, 18-22, 24 and, 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 A device for generating redundant bits for error detection, that are added to a block of information bits“, “a redundant bit calculator configured to generate a predetermined number of redundant bits from the information bits according to a cyclic redundancy check (CRC) polynomial”; and “a bit interleaver configured to dispersedly arranges the predetermined number of redundant bits within the information bits using a permutation pattern determined based on the CRC polynomial” in claim 1 and “the device according to claim 1”; and “an error-correction encoder that inputs the data string generated by the device and generates an error-correction code” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1-4 and 17 are being interpreted as means plus function claims (see Claim Interpretation section, above); however, the specification does not provide antecedent basis for any specific structural elements for the means plus function language (see Claim Interpretation section, above).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time specific structure associated with “a device”, “a redundant bit calculator”, “a bit interleaver” and “an error-correction encoder”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-12, 17, 23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for generating an interleaved CRC code word without significantly more. The claim(s) recite(s) the abstract mathematical algorithm for generating and interleaved CRC code word by itself with no additional structural elements. This judicial exception is not integrated into a practical application because the claims only recite an abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite an abstract mathematical algorithm for generating an interleaved CRC code word.

Cited Prior Arts
US 20100131832 A1 is directed to a mechanism for a parallel cyclic redundancy check calculation for memory devices and is a good teaching reference on using a CRC polynomial for interleaving values.

Prague, Czech Republic; 21st – 25th August 2017) is directed to the use of CRC polynomial for interleaving data to be used in a polar code and is a good teaching reference, but is published after the effective filing date of the current application.
NEC Corporation document (Source: NEC Corporation; Title: Polar code construction with single CRC polynomial and interleaverSource: 3GPP TSG-RAN WG1 Meeting #90; R1-1712334; Aug 21st – 25th, 2017) is directed to the use of CRC polynomial for interleaving data to be used in a polar code and is a good teaching reference, but is published after the effective filing date of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112